               UNITED STATES COURT OF INTERNATIONAL TRADE
             BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE


 PIRELLI TYRE CO., LTD., PIRELLI TYRE
 S.P.A., AND PIRELLI TIRE LLC,

                       Plaintiffs,

               v.

 UNITED STATES,

                       Defendant,                        Court No. 20-00115

               and

 THE UNITED STEEL, PAPER AND
 FORESTRY, RUBBER,
 MANUFACTURING, ENERGY, ALLIED
 INDUSTRIAL AND SERVICE WORKERS
 INTERNATIONAL UNION, AFL-CIO, CLC

                       Defendant-Intervenor.


DEFENDANT-INTERVENOR’S OPPOSITION TO SHANDONG NEW CONTINENT’S
                    MOTION TO INTERVENE

       On behalf of Defendant-Intervenor, the United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied Industrial and Service Workers International Union, AFL-CIO,

CLC (“USW”), we hereby oppose the motion for intervention made by Shandong New Continent

Tire Co., Ltd. (“SNC”), ECF 31. For the reasons explained below, we respectfully request that

this Court deny SNC’s motion as lacking good cause. We attach a proposed order to these

comments.

       SNC moves to intervene out of time under the “good cause” standard set forth in Rule

24(a)(3) of this Court, as SNC’s motion comes well over a year after the deadline for timely

intervention. ECF 31 at 2-3. SNC claims that its motion falls under the purview of Rule
24(a)(3)(ii) (“circumstances in which by due diligence a motion to intervene under this

subsection could not have been made within the 30-day period”). ECF 31 at 3. Specifically, SNC

claims that as “SNC’s AR3 ADD margin did not become an issue in this appeal until Defendant

filed its Motion for Remand on July 20, 2021,” SNC could not have foreseen the need to

participate in this case. ECF 31 at 3.

       As a first point, Rule 24(a)(3)(ii) does not cover SNC’s situation, even as SNC has

characterized it. Rule 24(a)(3)(ii) requires that the motion “could not have been made” in time,

not simply that it did not seem prudent or necessary to make the motion at the time. SNC makes

no claim that it was not possible for it to have moved to intervene in this case by the applicable

deadline had it wished to at that time. It only argues that it did not find such a step possibly

advantageous previously. Cf. Nucor Corp. v. United States, 190 F. Supp. 3d 1215, 1217 (Ct. Int’l

Trade 2016) (rejecting a movant’s claim of an inability to have sought intervention even with

due diligence when it failed to explain how the situation actually prevented the movant from

making the motion in time). This Court has in the past rejected arguments that some change in

the situation around a case in itself effectively re-opens the litigation for the intervention of

parties who previously believed they lacked purpose to involve themselves in the case. See, e.g.,

GPX Int’l Tire Corp. v. United States, 33 CIT 114, 115-16 (2009) (rejecting a motion by the

Government of China to intervene in appeals from a pair of Commerce determinations where it

did not seek intervention until after it learned that the plaintiffs did not have the financial means

to pursue the appeal). SNC’s claim of only recently discovering that its actions during the review

may yet be further scrutinized by Commerce would at most be a “surprise,” to be addressed

under the “excusable neglect” criteria found in subsection (i), not the criteria of subsection (ii),

of Rule 24(a)(3).



                                                   2
       In either case, “{t}he language of the Rule expresses a clear mandatory standard that the

court may waive the 30–day limit only if good cause is shown.” Siam Food Prods. Pub. Co. v.

United States, 24 F.Supp.2d 276, 278 (CIT 1998). “Good cause” applies to all situations under

Rule 24(a)(3): “Rule 24 itself sets a specific time limit which may only be waived for good

cause, and the criteria under which a court may find good cause are” enumerated in

subparagraphs (i) and (ii). Id., 24 F.Supp.2d at 278-79; see also Changzhou Hawd Flooring Co.

v. United States, 986 F. Supp. 2d 1372, 1379 (Ct. Int'l Trade 2014) (“the Supreme Court's

reasoning suggests that this analysis {for excusable neglect} can and should apply to mistake,

surprise, and inadvertence as well”).

       In order to address whether there is good cause to excuse an untimely motion for

intervention under Rule 24(a)(3), this Court “considers ‘all relevant circumstances surrounding

the party’s omission,’ including ‘the danger of prejudice to the {non-movant}, the length of the

delay and its potential impact on judicial proceedings, the reason for the delay, including whether

it was within the reasonable control of the movant, and whether the movant acted in good faith.’”

GPX Int’l, 33 CIT at 115 (quoting Siam Food, 24 F.Supp.2d at 279). “{G}ood cause {is}, ‘at

bottom,’ an equitable determination that takes into account ‘all relevant circumstances

surrounding the party’s omission.” Changzhou Hawd Flooring, 986 F. Supp. 2d at 1379 (quoting

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).

       Thus, in determining whether good cause for untimely intervention exists, this Court has

looked to the balance of prejudice that intervention would cause to the existing parties and the

moving party. See, e.g., id., 986 F. Supp. 2d at 1379 (citing cases where equitable balancing was

applied). While the Court has held that the prejudice to existing parties is typically not large

when a new party is added to a case, it has recognized that there is at least some level of



                                                  3
prejudice to the existing parties in having to deal with a new party. See, e.g., GPX Int’l, 33 CIT

at 116 (“It is likely some prejudice would result from granting the movant’s request to

intervene….”); Siam Food, 24 F.Supp.2d at 280 (finding “minimal delay and prejudice to the

existing parties” but still denying the motion for intervention); but see Habas Sinai Ve Tibbi

Gazlar Istihsal Endustrisi A.S. v. United States, 30 CIT 542, 547 (2006) (asserting that the

addition of a party can never constitute prejudice under Rule 24).1

       This Court has also explained that there is good reason behind Rule 24’s requirement that

good cause be shown for untimely intervention, even when the prejudice to the existing parties is

not substantial:

               If the court were to allow intervention in a case with such a broad
               and unexplained excuse, it would permit parties to ignore the time
               limits of Rule 24, so long as they file early enough to continue the
               action without too much prejudice to the opposing parties. Such a
               decision would render the actual time limit superfluous. Under
               such a scenario, existing parties and the court might not know
               when to expect intervention, the proceedings on the merits could
               be interrupted and/or delayed by motions to intervene, and extra
               adjudication could be routinely required for parties who choose to
               file late. The court assumes the 30–day limit added in 1993 was
               intended to avoid this result. The time limit cannot be so easily
               avoided, even if some prejudice to the late filer results from denial
               of the motion.

Siam Food, 24 F.Supp.2d at 281; see also GPX Int’l, 33 CIT at 116 (“allowing such a broad

excuse would enable almost any party to delay intervention upon a similar showing, thus

rendering ‘the actual time limit {of Rule 24} superfluous’”) (quoting Siam Food, 24F.Supp.2d at

282). Put differently,


1
  As Rule 24 only allows untimely intervention in limited circumstances, the rule seems clear in
its intent to protect the existing parties from the burden of having new parties appear at any time
except where the benefit of that protection is outweighed by another good cause, this dicta
statement in Habas Sinai seems incorrect in its view of Rule 24, particularly given multiple other
cases that have recognized some prejudice to the existing parties.
                                                 4
               The court concedes that the prejudice to the other parties appears
               to be minimal, and there appears to be no evidence of bad faith….
               Nonetheless, parties cannot ignore the time limits of USCIT Rule
               24 with such a broad and unexplained excuse. To allow a movant
               to do so would effectively permit it to ignore the time limit so long
               as there is minimal prejudice to opposing parties without any basis
               in the rule for doing so. See USCIT R. 24(a). Moreover, such a
               decision would render the actual time limit superfluous, and late
               motions to intervene could require frequent extra adjudication for
               parties who choose to file late or otherwise fail to take note of the
               deadline for doing so. The language of the 30–day time limit
               indicates that the Court intended to avoid such circumstances
               except for specific types of excuses.

Nucor Corp. v. United States, 190 F. Supp. 3d 1217-18. “The court has previously held that a

delay of as little as 30 days past the filing deadline warranted denial of an untimely motion to

intervene as of right.” Home Prod. Int’l, Inc. v. United States, 31 C.I.T. 1706, 1708 (2007)

(citing to Siam Food).

       SNC’s untimely motion lacks good cause, because the balance of prejudices here weighs

against SNC. The only reason SNC has offered for belatedly seeking to become a party to this

proceeding is its claim that otherwise it would be “severely prejudiced” in its ability to

participate in the voluntary remand that has been requested by Commerce. According to SNC,

short of intervention, it does not know how else it would receive notice of any remand and the

opportunity to participate. ECF 31 at 3. As the Court is aware, Commerce has requested a

voluntary remand to allow it to reopen the annual review determination being challenged in this

case so that it can address new evidence that has arisen that the determination was tainted by

fraudulent information submitted by SNC in the review. ECF 29.

       SNC’s claimed motivation for intervening is not credible. First, SNC could discover any

action taken by this Court in regards to the motion for voluntary remand through simple

monitoring of the Court’s electronic records systems. SNC is evidently already doing so: it had


                                                 5
no problem in discovering that a motion for voluntary remand had been made in this case and

taking action in response, despite so far not being a party to this proceeding.

       Further, SNC does not explain why it believes it may not have an opportunity to

participate in any reopening of the review at Commerce. Commerce’s practice is to allow all

parties to participate in a reopened determination. See, e.g., Husteel Co. v. United States Steel

Corp., 180 F. Supp. 3d 1330, 1340 (Ct. Int’l Trade 2016), aff’d sub nom. Husteel Co. v. United

States, 710 F. App’x 890 (Fed. Cir. 2018) (upholding “Commerce’s decision to reopen the record

and permit all parties to comment” during a remand); Fed.-Mogul Corp. v. United States, 834 F.

Supp. 1391, 1399 (Ct. Int’l Trade 1993), rev’d on other grounds, 63 F.3d 1572 (Fed. Cir. 1995),

(“all parties have the right to submit comments and propose methodologies to the ITA in

situations, such as here, where the Court has remanded an issue for the ITA’s reconsideration.”).

       More problematic for SNC, even if it were allowed to become a party in this case and

participate in a reopening of the review determination at Commerce, SNC will not be able to

raise any challenges to Commerce’s revised determination in this appeal. “{A}n intervenor is not

permitted to raise its own challenges to the final determination at issue. The scope of any

litigation is confined to the issues raised in the plaintiff's complaint. An intervenor must take a

case as it lies.” Zhaoqing Tifo New Fibre Co. v. United States, 256 F. Supp. 3d 1314, 1327 (Ct.

Int’l Trade 2017). The complaint here made no challenges to Commerce’s treatment of SNC or

the calculation of its rate. See ECF 6. Thus, SNC cannot introduce any of those issues here, now

or after any remand to the agency.

       Provided it participates in the re-opened Commerce proceeding, SNC will be allowed to

bring its own challenges under 19 U.S.C. § 1581(c) to any reconsideration proceeding that

Commerce undertakes. See Consol. Fibers, Inc. v. United States, 30 CIT 1820, 1824 (2006)



                                                  6
(“Had the Commission commenced a reconsideration proceeding, then the resulting

reconsideration determination would have been reviewable under 28 U.S.C. § 1581(c) (2000)

and 19 U.S.C. § 1516a(a)(2)(B)(i) or § 1516a(a)(2)(B)(ii),” and citations therein).

        In other words, intervention in this appeal provides SNC with no options to make any

claims other than those related to Commerce’s treatment of Pirelli’s separate rate eligibility

claim, a matter SNC has shown no interest in at any time. Even after remand and redetermination

by the agency, SNC will have no opportunity in this proceeding to make any challenge to

Commerce’s review of SNC’s actions. Instead, SNC will only be able to bring its own § 1581(c)

challenge to any action Commerce takes in the reopening of this review as a separate proceeding.

SNC gains no legitimate benefit, other than perhaps avoiding the small effort needed to discover

if Commerce reopens the review, by intervening in this proceeding.

        SNC’s true motives for intervention here are easily discernible however. Rather than

simply seeking intervenor status for notification purposes, SNC has further asked the Court to

accept its opposition to Defendant’s motion for voluntary remand. ECF at 1 and attachment.

Thus, SNC seeks not only to receive notice of any developments in this case but also to use this

case in an attempt to delay if not thwart Commerce’s ability to address the evidence of SNC’s

fraud. Given that is how SNC has started its attempt to inject itself in this case, there is little

doubt that, if allowed to continue, SNC will only use its position to further try to entangle this

case with matters that are not at issue in this proceeding, forcing the parties to respond to those

issues in addition to those that have actually been properly and timely raised before the Court in

this proceeding.

        As this Court has recognized in multiple cases, the question of good cause is one of a

balance of prejudices. Here, the only possibly legitimate prejudice SNC can actually claim is one



                                                   7
it can overcome with a minimum of effort in monitoring filings in this case, as action it is already

taking. Existing parties, however, will be forced to respond to a party that only has an interest in

outside issues and that has shown that it is willing to use this case as to interfere with how those

outside issues proceed. The loss of an opportunity to use a case for purposes foreign to the

matters properly before the Court is not the type of prejudice that should be considered in the

balance of equities under Rule 24. Therefore, Defendant-Intervenor respectfully asks this Court

to find that there is no good cause to allow SNC to intervene at this stage of this proceeding.

                                                              Respectfully Submitted,
                                                              /s/ Nicholas J. Birch ___
                                                              Roger B. Schagrin
                                                              Geert De Prest
                                                              Nicholas J. Birch

                                                              SCHAGRIN ASSOCIATES
                                                              900 Seventh Street, N.W.
                                                              Suite 500
                                                              Washington, D.C. 20001
                                                              Counsel for Defendant-Intervenor
Dated: August 11, 2021.




                                                  8
                UNITED STATES COURT OF INTERNATIONAL TRADE


 PIRELLI TYRE CO., LTD., PIRELLI TYRE
 S.P.A., AND PIRELLI TIRE LLC,

                       Plaintiffs,

                v.

 UNITED STATES,

                       Defendant,                       Court No. 20-00115

                and

 THE UNITED STEEL, PAPER AND
 FORESTRY, RUBBER,
 MANUFACTURING, ENERGY, ALLIED
 INDUSTRIAL AND SERVICE WORKERS
 INTERNATIONAL UNION, AFL-CIO, CLC

                       Defendant-Intervenor.


                                              ORDER

       Upon consideration of the Motion to Intervene as Plaintiff-Intervenor filed by Shandong

New Continent Tire Co., Ltd. (“SNC”), all responses to, and upon consideration of all other

papers and proceedings herein, it is hereby

       ORDERED that the motion for intervention is DENIED; and it is further

       ORDERED that SNC’s motion to respond to Defendant’s Motion to Lift the Stay and

Voluntarily Remand is likewise DENIED.

                                              ______________________________________
                                               HON. JENNIFER CHOE-GROVES, JUDGE

Dated: _________________, 2021
       New York, New York
